J-S75037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MIRIAM WILLIAMS,                                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

FRANK NELLOM,

                        Appellant                   No. 1460 EDA 2014


              Appeal from the Order entered March 19, 2014
            in the Court of Common Pleas of Delaware County,
                 Domestic Relations, at No(s): 2012-00895


BEFORE: ALLEN, LAZARUS, and MUNDY, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED DECEMBER 01, 2014

     Frank Nellom (“Appellant”) appeals pro se from the order dismissing

his petition to reduce child support arrears.   Upon review, we dismiss the

appeal pursuant to Pa.R.A.P. 2101 (if defects in the brief of appellant are

substantial, the appeal may be quashed or dismissed).

     In addition to being largely nonsensical, Appellant’s brief lacks

conformity with the Rules of Appellate Procedure.    For example, in stating

the “Order in Question” as required by Pa.R.A.P. 2115 (providing that the

text of the order from which an appeal has been taken shall be set forth

verbatim), Appellant instead provides:

     The order in question seeks jurisdiction over Appellant where no
     complaint exist [sic] to establish jurisdiction, through admitting
     this fabricated hearsay evidence: “Defendant stated he makes
     $25,000 a year,” the Honorable Judge Barry C. Dozer found
     Income Tax Returns prove [sic] is false to require rejecting as
     evidence.
J-S75037-14



Appellant’s Brief at 3 (underline in original).1

       The sum effect of Appellant’s brief, including his argument, which

spans less than two pages, is nonsensical.         See Smathers v. Smathers,

670 A.2d 1159 (Pa. Super. 1996) (a pro se appellant’s brief precluded

meaningful review where the brief contained no organized and developed

arguments, and even a liberal construction of the brief based on appellant’s

pro se status did not remedy the brief’s inadequacies). To the extent that

Appellant argues that “a complaint was never filed”, Appellant’s Brief at 7,

the record contains a “Child Support Enforcement Transmittal” dated June 6,

2012, from the Albany Hub Interstate Center in Albany, Georgia, on behalf

of Appellee and the parties’ minor child, which scheduled a conference for

July 6, 2012 in Pennsylvania.

       We further note that the record lacks notes of testimony from the

March 19, 2014 proceedings underlying the March 19, 2014 order from

which Appellant appeals. An appellate court cannot consider anything that is

not a part of the record. Smith v. Smith, 637 A.2d 622, 623 (Pa. Super.

1993). The burden to produce a complete record for appellate review rests

solely with the appellant. Commonwealth v. Chopak, 615 A.2d 696, 701


____________________________________________


1
  Our review of the record reveals that Appellant is appealing from a hearing
officer’s recommendation that was made an order of court by the Honorable
Ann Osbourne.




                                           -2-
J-S75037-14



n.5 (Pa. 1992). A failure by an appellant to ensure that the original record

certified for appeal contains sufficient information to conduct a proper review

constitutes a waiver of the issue(s) sought to be examined. Smith, supra.

      Based on the foregoing, we dismiss this appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2014




                                     -3-